
	
		III
		110th CONGRESS
		2d Session
		S. RES. 445
		IN THE SENATE OF THE UNITED STATES
		
			February 7
			 (legislative day, February 6), 2008
			Mr. Biden (for himself,
			 Mr. Obama, Mr.
			 Baucus, Mr. Durbin,
			 Mr. Harkin, Mr.
			 Casey, Mr. Menendez,
			 Mr. Reid, and Mrs. Feinstein) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  assassination of former Prime Minister of Pakistan Benazir Bhutto, and the
		  political crisis in Pakistan.
	
	
		Whereas, on October 18, 2007, former Prime Minister of
			 Pakistan Benazir Bhutto returned to Pakistan after more than 8 years in exile,
			 and was welcomed by supporters numbering in the hundreds of thousands;
		Whereas hours after her return, a suicide bomb attack on
			 her convoy in Karachi killed 145 people and narrowly missed killing Benazir
			 Bhutto herself, in one of the most violent terrorist attacks in Pakistan’s
			 history;
		Whereas Members of Congress and other friends of Pakistan
			 wrote to President of Pakistan Pervez Musharraf weeks prior to the October 18,
			 2007, attack on Benazir Bhutto, urging support for the democratic process and
			 the provision of adequate security for democratic leaders such as Benazir
			 Bhutto;
		Whereas Members of Congress and other friends of Pakistan
			 wrote to President of Pakistan Pervez Musharraf immediately after the October
			 18, 2007, attack, urging that a specific set of security measures be taken to
			 protect Benazir Bhutto, and that a full investigation into the October 18
			 attack be undertaken;
		Whereas, on November 3, 2007, President Musharraf, in his
			 role as Chief of Army Staff of Pakistan, declared a state of emergency,
			 suspended the Constitution of Pakistan, dismissed Supreme Court Chief Justice
			 Iftikhar Chaudhry and other justices of the Supreme Court and provincial High
			 Courts, replacing them with candidates willing to take an oath to uphold his
			 actions during the suspension of the Constitution, and initiated a nation-wide
			 crackdown on political opposition, the media, and the courts of Pakistan that
			 resulted in the arrest of more than 1,000 political opponents;
		Whereas, on December 15, 2007, President Musharraf lifted
			 the State of Emergency, but did not reinstate the dismissed Supreme Court and
			 High Court justices, allow full freedom of the press, or release all political
			 prisoners arrested during the crackdown;
		Whereas President Musharraf justified his actions in
			 November 2007 on the grounds of more effective count­er­ter­ror­ism efforts,
			 beginning his November 3 proclamation with the statement, Whereas there
			 is visible ascendancy in the activities of extremists and incidents of
			 terrorist attacks, including suicide bombings, IED explosions, rocket firing
			 and bomb explosions and the banding together of some militant groups have taken
			 such activities to an unprecedented level of violent intensity posing a grave
			 threat to the life and property of the citizens of Pakistan;
		Whereas, on December 27, 2007, Benazir Bhutto was killed
			 in the garrison town of Rawalpindi;
		Whereas video footage, backed up by eyewitness testimony,
			 shows at least 1 gunman firing shots at Benazir Bhutto instants before her
			 death, and a second terrorist detonating a bomb near her vehicle shortly after
			 the firing of the gunshots;
		Whereas the precise circumstances surrounding both the
			 October 18, 2007, attack and the December 27, 2007, assassination remain
			 unclear, and those responsible for both terrorist attacks remain at
			 large;
		Whereas President Musharraf has accepted the assistance of
			 Scotland Yard in his government’s investigation of the assassination of Benazir
			 Bhutto, but has rejected calls for an independent investigation under the
			 auspices of the United Nations;
		Whereas President Musharraf has used the turmoil following
			 the assassination of Benazir Bhutto to delay elections from their scheduled
			 date of January 8, 2008, to February 18, 2008;
		Whereas Benazir Bhutto’s political party and the other
			 major opposition parties had opposed this delay, and have expressed concern
			 that it was motivated by an intention to shape the outcome of the election
			 through poll-rigging or other improper means;
		Whereas the current political crisis in Pakistan has a
			 grave impact on the national security of the United States, in that it
			 seriously undermines the ability of the Government of Pakistan to devote
			 adequate resources and attention to the fight against al Qaeda, the Taliban,
			 and other extremist forces;
		Whereas the political crisis in Pakistan cannot be
			 resolved without a speedy return to the democratic path, including free and
			 fair elections and restoration of an independent judiciary in accordance with
			 the express wishes of the vast majority of the people of Pakistan;
		Whereas the United States has provided Pakistan with
			 approximately $10,000,000,000 in assistance over the past 6 years; and
		Whereas, on December 26, 2007, President Bush signed H.R.
			 2764, an omnibus spending bill which limited United States military aid to
			 Pakistan to count­er­ter­ror­ism and law enforcement activities directed
			 against al Qaeda and the Taliban, and which withheld $50,000,000 in military
			 aid until such time as the Secretary of State reports that Pakistan has
			 restored democratic rights and an independent judiciary, and is making
			 concerted efforts to fight al Qaeda and the Taliban: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)conveys the deep
			 condolences of the people of the United States to the people of Pakistan on the
			 tragic loss of former Prime Minister Benazir Bhutto, and conveys special
			 condolences to the families of Benazir Bhutto and the other victims of this
			 terrorist attack;
			(2)condemns, in the
			 strongest possible terms, the murder of Benazir Bhutto on December 27, 2007,
			 and the slaughter of at least 165 other Pakistani citizens in this attack and
			 the prior attempt on Benazir Bhutto’s life in Karachi on October 18,
			 2007;
			(3)calls upon the
			 Government of Pakistan to do everything in its power to bring the perpetrators
			 of these crimes to justice, and to permit investigators to follow their
			 inquiries in whatever direction they may lead;
			(4)calls upon the
			 Government of Pakistan to support and facilitate an independent inquiry into
			 the assassination of Benazir Bhutto;
			(5)strongly urges
			 the Government of Pakistan to ensure that free and fair elections are held on
			 February 18, 2008, as scheduled, and that independent election monitors are
			 allowed to monitor the elections;
			(6)calls upon the
			 Election Commission of Pakistan to remove all of the restrictions it recently
			 placed on election observation activities, which included efforts to restrict
			 observer movement and the conduct of exit polling on Election Day;
			(7)urges President
			 Pervez Musharraf of Pakistan to replace the partisan caretaker governments at
			 the federal, provincial, and district levels with neutral administrations
			 acceptable to all major political parties, and to reconstitute the Election
			 Commission as a genuinely nonpartisan body;
			(8)calls upon the
			 Government of Pakistan to provide adequate security, including the provision of
			 adequately armored vehicles and properly functioning jamming equipment to help
			 prevent the detonation of explosive devices, to all senior opposition political
			 leaders;
			(9)calls upon the
			 Government of Pakistan to release those individuals still being detained
			 without charges and to end the ongoing harassment of judges, opposition party
			 activists, and lawyers;
			(10)calls for the
			 restoration of Pakistan’s independent judiciary and an end to all restrictions
			 on the media and freedom of speech;
			(11)calls upon the
			 President to review all existing United States aid to Pakistan, to ensure that
			 all assistance furthers the common goals shared by the people of Pakistan and
			 the United States, with specific reference to combating violent radicalism and
			 promoting a free and democratic Pakistan; and
			(12)if the
			 President's review concludes that the conditions described in paragraph (11)
			 are not met, calls upon the President to suspend (until such time as such
			 conditions can be met) the transfer to Pakistan of weapons systems primarily
			 designed and manufactured for combat against a rival state rather than
			 counterterrorism or counterinsurgency.
			
